EXHIBIT 10.15

CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT

This Confidential Separation and Release Agreement (the “Agreement”) is made and
entered into by and between Thomas A. Franza and Comarco, Inc. (“the Company”),
who agree and state the following:

RECITALS

Franza was employed by the Company as President and Chief Executive Officer, and
he served as a member of the Company’s Board of Directors through March 10, 2008
(the “Separation Date”).

The parties desire to end their working relationship amicably, pursuant to the
terms and conditions set forth below.

AGREEMENTS

NOW, THEREFORE, and in consideration of the foregoing Recitals and the
agreements of the parties contained herein, the parties do hereby agree as
follows:

1. Effective Date. The Effective Date of this Agreement shall be seven days
after Franza executes and delivers it to the Company, unless Franza otherwise
revokes the Agreement in writing before expiration of that seven-day period.

2. Employment Separation Date. Franza and the Company agree that Franza’s
employment ended on the Separation Date.

3. Separation Benefits. The Company agrees to provide Franza the following
benefits:

a. Separation Amount. The Company will pay Franza the gross amount equivalent to
22 months of his regular base monthly salary, subject to all appropriate
withholdings. The Company will pay this separation amount within seven business
days after the Effective Date.

b. Health Plan Benefits. The Company will pay Franza the additional amount of
$30,207.54, which is equivalent to the current cost of Franza’s health plan
premiums for a 22-month period. The Company will pay this additional amount
within seven business days after the Effective Date. Franza will have the
opportunity to extend his health plan benefits by timely electing continued
coverage through COBRA, pursuant to the Company’s procedures. Franza understands
and acknowledges that he is solely responsible for making timely payments of
premium amounts for any such coverage.



--------------------------------------------------------------------------------

c. Company Car. The Company will transfer to Franza (at the Company’s cost)
title and ownership of the Company-owned car which Franza was using as of the
time his employment ended. The Company will transfer ownership of the car as
soon as reasonably practicable after the Effective Date.

Franza acknowledges and agrees that he shall not accrue any other employment
benefits after the Separation Date, and that the Separation Benefits shall be
the sole amounts paid to him. Franza understands and agrees that as of the
Separation Date, other than the Separation Benefits, Franza will not have earned
and will not be entitled to any further compensation or benefits from the
Company, including, without limitation, salary, bonuses, incentive compensation,
stock, stock options, accrued vacation payments, severance pay, unvested pension
benefits, employer-paid health benefits, fringe benefits, expense
reimbursements, or any other employment benefits. Franza specifically
acknowledges and agrees that the Company’s payment of the Separation Benefits is
in lieu of any benefits otherwise available under any of the Company’s other
policies, including, but not limited to, the Company’s severance policy.

This Agreement will not affect Franza’s rights in the Company’s 401k Plans or
any deferred compensation plan, change in control benefits, continued insurance
coverage under COBRA, claims under worker’s compensation or ownership of the
Company’s stock or stock options, if any.

4. Release. Franza, for himself and his heirs, assigns, executors,
administrators, agents and successors, past and present (collectively, the
“Franza Affiliates”), hereby fully and without limitation releases, covenants
not to sue, and forever discharges the Company, its subsidiaries, parent
companies (including Comarco, Inc.), divisions, affiliated corporations,
affiliated partnerships, trustees, directors, officers, shareholders, partners,
agents, employees, consultants, insurance carriers, attorneys, assigns,
executors and administrators, trustees, predecessors and successors, past and
present (collectively with the Company, the “Releasees”), both individually and
collectively, to the fullest extent permitted by law, from any and all rights,
claims, demands, liabilities, actions and causes of action whether in law or in
equity, suits, damages, losses, attorneys’ fees, costs, and expenses, of
whatever nature whatsoever, known or unknown, fixed or contingent, suspected or
unsuspected (collectively, the “Claims”), that Franza or the Franza Affiliates
now have, or may ever have, against any of the Releasees for any acts or
omissions by the Company or any of the other Releasees occurring on or prior to
the Effective Date of this Agreement.

Without limiting the generality of the foregoing, Franza understands and agrees
that, except as otherwise prohibited by law, the Release provisions of this
Section apply to any Claims that Franza or the Franza Affiliates now have, or
may ever have, against the Company or any of the other Releasees occurring prior
to the Effective Date that arise out of or are in any manner related to:
(1) Franza’s employment by the Company or any of the other Releasees; and
(2) the termination of Franza’s employment with the Company or any of the other
Releasees.

Without limiting the generality of the foregoing, Franza specifically and
expressly

 

2



--------------------------------------------------------------------------------

releases, to the fullest extent permitted by law, any Claims against the Company
and the other Releasees occurring prior to the Effective Date of this Agreement
arising out of or related to violations of any federal or state employment
discrimination laws, including the California Fair Employment and Housing Act;
the Age Discrimination In Employment Act; Title VII of the Civil Rights Act of
1964; the Americans With Disabilities Act; the National Labor Relations Act; the
Equal Pay Act; the Employee Retirement Income Security Act of 1974; as well as
Claims arising out of or related to violations of the provisions of the
California Labor Code; the California Government Code; the California Business &
Professions Code, including Business & Professions Code Section 17200 et seq.;
state and federal wage and hour laws, including the federal Fair Labor Standards
Act; breach of contract; fraud; misrepresentation; common counts; unfair
competition; unfair business practices; negligence; defamation; infliction of
emotional distress; invasion of privacy; assault; battery; false imprisonment;
wrongful termination; and any other state or federal law, rule, or regulation.

5. All Disputes. Franza acknowledges that Franza is aware of and familiar with
the provisions of Section 1542 of the California Civil Code, which provides as
follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her, must have materially affected his or her settlement with
the debtor.”

Franza hereby waives and relinquishes all rights and benefits that Franza has
against the Company under Section 1542 of the California Civil Code, or the law
of any other country, territory, state or jurisdiction, or common law principle,
to the same or similar effect.

6. Older Worker’s Benefit Protection Act. This Agreement is subject to the terms
of the Older Workers Benefit Protection Act of 1990 (the “OWBPA”). The OWBPA
provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, Franza acknowledges and agrees
that Franza has executed this Agreement voluntarily, and with full knowledge of
its consequences.

In addition, Franza hereby acknowledges and agrees that: (a) this Agreement has
been written in a manner that is calculated to be understood, and is understood,
by Franza; (b) the release provisions of this Agreement apply to rights and
claims that Franza may have under the ADEA, including the right to file a
lawsuit against the Company for age discrimination; (c) the release provisions
of this Agreement do not apply to any rights or claims that Franza may have
under the ADEA that arise after the date Franza executes this Agreement; (d) the
Company does not have a preexisting duty to pay the Separation Amount identified
in this Agreement; (e) Franza has been advised in writing to consult with an
attorney prior to executing this Agreement; (f) Franza shall have a period of 21
days in which to consider the terms of this Agreement prior to its execution;
and (g) Franza shall have a period of seven days after execution of this
Agreement in which to revoke this Agreement. Franza further understands that
this Agreement shall not become effective until expiration of this seven-day
period.

 

3



--------------------------------------------------------------------------------

7. Confidentiality. In recognition of the fact that these terms of continued
employment and severance benefits normally are not offered by the Company,
Franza agrees not to disclose to anyone (other than professional legal or tax
advisors) the facts relating to the existence of this Agreement, the discussions
leading to the execution of this Agreement, or the terms or substance of this
Agreement.

8. Cooperation and Assistance. Franza agrees to provide reasonable assistance to
the Company as requested by the Company to affect a smooth and orderly
transition and continuation of the business of the Company. Franza will
reasonably cooperate with and assist the Company, its agents, owners, employees
and attorneys in the preparation and/or defense and/or pursuit of any litigation
involving the Company, and, in addition, to any issues related to Franza’s
employment with Company, Franza’s performance as an employee of the Company, or
any related matters, except as may be prevented by law.

Franza agrees, covenants, and represents that Franza shall not voluntarily aid,
assist, cooperate with or encourage any person or company in connection with the
pursuit of any claim or dispute against the Company, unless compelled by
deposition or other proper legal process. Franza further agrees not to
voluntarily involve himself or participate in any action in which the Company or
any of the other Releasees is a party without first obtaining the Company’s
advance written consent. Franza further agrees, covenants, and represents that
Franza shall provide advance written notice to the Company in the event Franza
is subpoenaed to testify, or provide documents at deposition or at trial,
relating to (1) any actual, possible, or perceived violation by the Company or
any other Releasee of any federal, state, local, or administrative law, rule, or
regulation; (2) the negotiations relating to and the terms of, this Agreement;
and (3) any acts or omissions by the Company or any of the other Releasees
occurring prior to the Effective Date of this Agreement. This paragraph is
intended to preclude this voluntary aid or involvement of Franza as described
above, and nothing in this paragraph is intended to influence the substance of
such aid or involvement which is properly compelled by legal process.

9. Trade Secrets. Franza acknowledges that, in the course of Franza’s employment
with the Company, Franza had access to confidential information, including
information, processes, and/or ideas that are not generally known in the
industry; that the Company considers confidential; that give the Company a
competitive advantage; and/or that affect or relate to the Company, its
business, or its methods of operation. Franza acknowledges that such information
is a valuable trade secret and the sole property of the Company.

Franza acknowledges and agrees that the Company’s confidential information and
trade secrets include, for example, computer program listing, source code, and
object code; product design, contents, formulas, packaging, marketing, or
anything related to the unique character of products; the names and addresses of
the Company’s customers and prospective customers and all other confidential
information relating to those actual or prospective customers, marketing
information, price lists, cost information, business

 

4



--------------------------------------------------------------------------------

forms, and financial records; as well as all other information that has or could
have commercial value or other utility in the business in which the Company or
its customers are engaged or in which they contemplate engaging and information,
regardless of whether the Company previously identified or labeled such
information as confidential. By way of further example, the Company’s
confidential information and trade secrets includes all information not
generally known outside of the Company that relates to the Company or its
customers and that Franza obtained or learned about solely as a result of Franza
performing services for the Company.

If Franza is not sure whether certain information is confidential information
within the scope of this Agreement, then Franza agrees to treat that information
as confidential unless informed in writing by the Company to the contrary.

Accordingly, except as required by law, legal process, or in connection with any
litigation between the parties hereto with respect to matters arising out this
Agreement, Franza agrees that Franza will not disclose or furnish any such
information to any person other than an officer of the Company, and Franza will
make no use of any such information for Franza’s personal benefit.

Franza further represents and warrants that prior to or concurrently with the
execution of this Agreement, Franza has returned to the Company all such
information and property which belongs to the Company. This includes all
equipment, documents and information tangible or intangible whether in written,
machine-readable, or any information disclosed orally or visually.

Franza agrees and acknowledges that Franza has not, by virtue of Franza’s
association with the Company, acquired any rights in any confidential
information, good will, or other asset or property of the Company, whether
tangible or intangible, and whether or not created by Franza. If any such rights
become vested in Franza by operation of law or otherwise, Franza agrees to
assign the same to the Company without further consideration immediately upon
the Company’s request.

11. No Other Claims. Franza represents and warrants that he has not filed any
complaint, charges or claims for benefits against the Company or any of the
Releasees with any state or federal court or local, state or federal agency.

12. No Assignment. Franza represents and warrants that Franza has not assigned
or transferred any interest in any Claims that Franza may have against the
Company or any other Releasee. Accordingly, Franza agrees to indemnify and hold
the Company and the other Releasees harmless from any liability, claims,
demands, damages, expenses, and attorneys’ fees incurred as a result of a any
person or entity asserting any such assignment or transfer of any right or
claim. This Agreement may be pleaded as a defense, cross-complaint,
counter-suit, cross-claim, or third party complaint in any action involving the
Company or any of the other Releasees. This indemnity provision does not require
payment as a condition precedent to recovery by the Releasees hereunder.

13. Arbitration. The Company and Franza agree that, to the fullest extent
permitted by law, any and all claims or controversies between them (or between
Franza

 

5



--------------------------------------------------------------------------------

and any Releasee) relating in any manner to Franza’s employment or the
termination of Franza’s employment, including any claims or controversies
regarding this Agreement, shall be resolved by final and binding arbitration
with the Judicial Arbitration Mediation Services (JAMS) in Orange County,
California, except that the parties and Arbitrator will also have all of the
rights and duties provided by Section 1283.05 of the California Code of Civil
Procedure, which is hereby made a part of this Agreement. The parties intend
this arbitration provision to be construed as broadly as possible. Claims
subject to arbitration shall include, but are not limited to: contract claims,
tort claims, claims relating to compensation as well as claims based on any
federal, state, or local law, statute, or regulation, including but not limited
to any claims arising under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and the
California Fair Employment and Housing Act. However, claims for unemployment
compensation, workers’ compensation, and claims under the National Labor
Relations Act shall not be subject to arbitration.

The prevailing party in such arbitration shall recover its reasonable costs and
expenses (including, but not limited to, arbitration fees and expenses) and
reasonable attorneys’ fees.

14. Choice of Law. This Agreement is made and entered into in the State of
California and shall in all respects be interpreted and enforced pursuant to the
laws of the State of California, without regard to or application of any of
California’s conflict of laws rules.

15. Integrated Agreement. This Agreement constitutes a single, integrated
written contract expressing the entire agreement of the parties with respect to
the subject matter hereof. This Agreement supersedes and replaces all prior
agreements and understandings, written or oral, with respect to the subject
matter of this Agreement, including, but not limited to, any prior agreements
for separation benefits. This Agreement may not be orally modified, and may be
modified only in a written instrument signed by the parties.

16. Severability. The parties to this Agreement agree, covenant and represent
that each and every provision of this Agreement shall be deemed to be
contractual, and that they shall not be treated as mere recitals at any time or
for any purpose. Therefore, the parties further agree, covenant and represent
that each and every provision of this Agreement shall be considered severable,
except for the release provisions of Sections 4 and 5 of this Agreement. If a
court of competent jurisdiction finds the release provisions of Section 4 or 5
of this Agreement to be unenforceable or invalid, then this Agreement shall
become null and void, and Franza shall repay any and all Separation Amounts paid
by the Company pursuant to this Agreement within a reasonable period of time not
to exceed 15 days. If a court of competent jurisdiction finds any provision
other than the release provisions of Section 4 or 5, or part thereof, to be
invalid or unenforceable for any reason, that provision, or part thereof, shall
remain in force and effect to the extent allowed by law, and all of the
remaining provisions of this Agreement shall remain in full force and effect and
enforceable.

 

6



--------------------------------------------------------------------------------

17. Captions. The captions and section numbers in this Agreement are inserted
for the reader’s convenience, and in no way define, limit, construe, or describe
the scope or intent of the provisions of this Agreement.

18. Counterparts. This Agreement may be executed in counterparts, and when each
party has signed and delivered at least one such counterpart, each counterpart
shall be deemed an original, and, when taken together with other signed
counterparts, shall constitute one agreement, which shall be binding upon and
effective as to all parties.

19. Binding Agreement. Franza represents and warrants that Franza has the
authority to enter into this Agreement on Franza’s behalf individually and to
bind all persons and entities claiming through Franza. This Agreement shall be
binding upon and shall inure to the benefit of the respective heirs, assigns,
executors, administrators, successors, subsidiaries, divisions and affiliated
corporations and partnerships, past and present, and trustees, directors,
officers, shareholders, partners, agents and employees, past and present, of
Franza and the Company.

THE UNDERSIGNED HAVE READ THE FOREGOING AGREEMENT AND ACCEPT AND AGREE TO THE
PROVISIONS CONTAINED THEREIN, AND HEREBY EXECUTE IT, KNOWINGLY AND VOLUNTARILY,
AND WITH FULL UNDERSTANDING OF ITS CONSEQUENCES.

 

7



--------------------------------------------------------------------------------

FRANZA FURTHER ACKNOWLEDGES AND UNDERSTANDS THAT HE HAS BEEN GIVEN 21 DAYS IN
WHICH TO CONSIDER THE TERMS OF THIS AGREEMENT, AND THAT HE HAS VOLUNTARILY
CHOSEN TO EXECUTE THIS AGREEMENT ON THE DATE INDICATED BELOW.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the dates
indicated below.

 

Dated: March 23, 2008  

/s/ Thomas A. Franza

  Thomas A. Franza Dated: March 24, 2008   COMARCO, INC.  

/s/ Samuel Inman

  Samuel Inman   Interim President, Chief Executive Officer Dated: March 24,
2008   COMARCO, INC.  

/s/ Jeffrey R. Hultman

  Jeffrey R. Hultman   Chairman of Compensation Committee

 

8